Citation Nr: 0611894	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, 
identified as a chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to April 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that no new and 
material evidence was received to reopen the veteran's claim 
for service connection for chronic lumbosacral strain, 
claimed as a low back condition.  In January 2004, the Board 
determined that new and material evidence was received to 
reopen the veteran's claim for service connection for chronic 
lumbosacral strain and remanded the matter to the RO for 
additional development.  In November 2005, the Board, 
remanded the matter to afford the veteran the opportunity to 
testify at hearing before a Veterans Law Judge.  A video 
conference hearing was scheduled for March 6, 2006, but was 
not held.

In a statement received in November 2005, the veteran raised 
the issue of entitlement to higher ratings for disability due 
to service-connected arthritis and laceration of the right 
hand.  These issues have not been addressed by the agency of 
original jurisdiction (AOJ) and are referred to the RO for 
appropriate action. 

Although VA has twice remanded this matter, it must again be 
returned to address procedural matters necessary to ensure 
that the veteran has had proper representation.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Prior to March 6, 2006, the veteran had been represented by a 
private attorney.  In a February 2006 letter, VA informed the 
veteran, among other things, that he had 90 days to change 
representation.  On March 6, 2006, VA received correspondence 
from a DAV representative, signed by the veteran, indicating 
the veteran had chosen DAV to be his accredited 
representative.  By this correspondence, the veteran  
requested a continuance to afford his representative the 
opportunity to review the file pursuant to 38 C.F.R. §§ 
20.600, 20.601, 20.602, and 20.1304.  

Accordingly, pursuant to the veteran's request and in an 
effort to ensure that the veteran has full and fair 
representation, the matter is once more REMANDED for the 
following action:

1.	Provide the veteran's representative 
the opportunity to review the file.

2.	Arrange for the appellant to be 
scheduled for a video conference 
hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



